Leonard, J. (after stating the facts).
The only question to be considered is, whether the aldermen can, in their discretion,reject or refuse to confirm the award of their contract under such circumstances.
The case of The People on rel. Dinsmore a. The Croton Aque*290duct Board (6 Abbotts’ Pr., 42), is, I think, decisive of the question. The city ordinances, lawfully made, forbid any. contract to be executed for the city for a sum exceeding $250, until it has been confirmed by the Common Council. Without considering whether the contract in question was an advantageous one to the city or not, it is evident that the power to confirm implies the authority to reject. Any unjust or extravagant contract ought to be rejected, although it should be the lowest and most favorable-offer made. It would be an idle ceremony to refer the proposals, estimates, and contracts to the Common Council if their duty was, in all cases, to confirm the contract, provided it appeared to be the lowest offer. It is necessary that the power to reject, as well as to confirm, should be vested in the Common Council. Their discretion ought to be wisely exercised, but if it is not so exercised, this court cannot interfere to supervise the manner in which the discretion of the Common Council is manifested. The court might not, probably would not, be able to exercise any better discretion in respect to confirming or rejecting a contract for city work than the Common Council. The Common Council are answerable to their constituents for the manner in which they exercise their discretion, but not to the Supreme Court. If a peremptory mandamus could be invoked for such a cause, the ultimate power of city legislation might come to be finally devolved upon the courts.
This court can compel the Common Council to act in certain cases, but cannot define the manner of their pursuing their legislative duties.
The application for a peremptory mandamus to compel the confirmation of the award of the contract in question, is denied.